Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-8-2007

Ibrahim v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2622




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Ibrahim v. Atty Gen USA" (2007). 2007 Decisions. Paper 1804.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1804


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-2622


                       EKHLAS KAMAL ABDOU IBRAHIM;
                        SAFWAT SAMI HANNA TAWDROS,

                                       Petitioners,

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,

                                      Respondent.



                           On Petition for Review of an Order
                          of the Board of Immigration Appeals
                                 (BIA No. A95-479-006)
                         Immigration Judge: Alberto J. Riefkohl


                    Submitted pursuant to Third Circuit LAR 34.1(a)
                                  December 13, 2006


 Before: FUENTES and VAN ANTWERPEN, Circuit Judges, and PADOVA,* District
                               Judge.


                                (Filed: January 8, 2007)




      *
        The Honorable John R. Padova, District Judge for the United States District Court
for the Eastern District of Pennsylvania, sitting by designation.
                                 OPINION OF THE COURT


FUENTES, Circuit Judge.

          Ekhlas Ibrahim and Safwat Tawdros petition for review of a decision of the Board

of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s order

denying their requested relief. We will deny the petition.

                                               I.

          A.    Petitioners’ Account

          Ibrahim is a Coptic Christian and native of Egypt. Residing in Alexandria,

Ibrahim performed social work in a school for the handicapped and provided charity

services to poor Christian villagers through her church. Ibrahim claims that on May 15,

2001, she was abducted by four men with knives and sticks. The men placed her in a car

blindfolded and drove her to a cave where she was confronted by the group’s ringleader.

The ringleader threatened to kill her if she would not quit her work on behalf of her

church and convert to Islam. He said he would let her go and give her one chance to

comply. After this encounter, the men drove Ibrahim back to Alexandria and let her out

of the car. Ibrahim then went to file a police report, but the police refused to fill out the

report.

          About two weeks later, on June 2, 2001, Ibrahim married petitioner Tawdros, who

had recently returned from a business trip. The couple had a honeymoon, and, within a


                                              -2-
few weeks, Ibrahim discovered she was pregnant. On June 30, 2001, Ibrahim was on her

way to church with her father. Six men stopped them and demanded they get into a

van—Ibrahim and her father refused. The men assaulted them, striking Ibrahim in the

stomach and back, causing her to fall unconscious. Ibrahim was taken to the hospital,

where, when she awoke, her husband told her she needed to have an abortion. After

having this surgery, Ibrahim went away with her husband to a monastery for a three-and-

a-half month recovery. Upon returning to Alexandria, petitioners fled to America.

      B.     The Record on Review

      Petitioners arrived in the United States on October 18, 2001 as visitors for

pleasure. In April 2002, Ibrahim submitted an application for asylum, naming her

husband as a dependent petitioner. On June 25, 2002, Ibrahim was interviewed by an

asylum officer who referred the petition to an immigration judge (“IJ”). In the meantime,

on July 2, 2002, the Bureau of Immigration and Customs Enforcement issued a Notice to

Appear, charging petitioners as removable for overstaying their visas. Petitioners

conceded removability but sought asylum, withholding of removal, and relief under the

Convention Against Torture. In pursuit of their application, petitioners submitted a

variety of supplemental documentation. They appeared before an IJ for a hearing on

February 24, 2003—that hearing was cut short because of problems with the translator,

but a new hearing was scheduled. On May 20, 2003, petitioners appeared before the IJ

who began proceedings anew. Both petitioners testified before the IJ.

      On July 18, 2003, the IJ issued a decision denying petitioners’ application for

                                            -3-
relief because of an adverse credibility determination. The IJ determined that various

inconsistencies in petitioners’ respective accounts undermined their credibility, and

therefore discounted all of their testimony. For example, Ibrahim testified that she was

too ashamed to tell anyone in her family about the first attack until after the second

attack; yet, when Tawdros testified, he explained that Ibrahim’s father knew about the

first attack before the second attack. Moreover, Ibrahim testified that, in the period

between the two attacks, the couple traveled together on a honeymoon to Northern Egypt.

Yet, Tawdros seems to have denied taking any honeymoon at all; instead, Tawdros

testified that, in accordance with Egyptian custom, the couple stayed at home visiting

with friends and relatives, taking day trips here or there.

       Further, Tawdros testified that, when he took Ibrahim to the hospital after the

attack, he explained to the physician that his wife had been attacked by masked men.

Yet, the physician’s report describing Ibrahim’s medical diagnosis and treatment does not

mention the attack. Moreover, Ibrahim never mentioned the miscarriage to her doctor in

the United States who was responsible for delivering a child born after her arrival. Based

on these inconsistencies, the IJ denied relief.

       On March 31, 2005, the BIA adopted and affirmed the decision of the IJ. This

appeal followed.

                                              II.

       We have jurisdiction to review the BIA's order under 8 U.S.C. § 1252. When the

BIA summarily affirms an IJ's decision, we review the IJ's decision. Partyka v. Attorney

                                              -4-
General, 417 F.3d 408, 411 (3d Cir. 2005). An IJ’s adverse credibility determination is

reviewed for substantial evidence. See Berishaj v. Ashcroft, 378 F.3d 314, 323 (3d Cir.

2004). Under this standard, we uphold the IJ's adverse credibility determination if it is

“supported by reasonable, substantial, and probative evidence on the record considered as

a whole.” Chen v. Gonzales, 434 F.3d 212, 216 (3d Cir. 2005). We will sustain a

challenge to an adverse credibility determination only when “any reasonable adjudicator

would be compelled to conclude to the contrary” of the IJ. 8 U.S.C. § 1252(b)(4)(B);

Chen v. Ashcroft, 376 F.3d 215, 222 (3d Cir. 2004).

       After reviewing the record as a whole, we conclude that the IJ’s concerns about

credibility are supported by substantial evidence. Although there is a reasonable

explanation for some of the testimonial discrepancies—and others are merely

incidental—the inconsistencies relied on by the IJ cast doubt on the overall credibility of

petitioners. All of them surround the few weeks between mid-May and late June of 2001

during which all of the relevant events occurred. It is understandable that petitioners

might have forgotten some of the minor details of that period; still, they should have been

able to present basically consistent testimony about the timing of events, their

whereabouts, and their communications about the attacks.

       More significantly, the only documentary evidence produced—the medical

report—fails to mention the attack on Ibrahim. Tawdros testified that he told the doctor

that his wife had been the victim of an attack by four assailants. It was reasonable,

therefore, for the IJ to expect the medical report to include some suggestion of an attack.

                                             -5-
It did not, and petitioners did not provide justification for its absence. It was not arbitrary

or irrational, therefore, to conclude that this document contradicted petitioners’

testimonial accounts of persecution.

       In sum, consideration of petitioners’ testimonial inconsistencies, coupled with the

documentary evidence presented, reveals substantial evidence to support the IJ’s adverse

credibility determination. Reviewing the record as a whole, we cannot conclude that any

reasonable adjudicator would be compelled to find to the contrary of the IJ. Accordingly,

we will deny the petition.




                                              -6-